Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarumoto (JP 2010-29292, citations appearing below from translation provided with this action).
As to claim 1, Tarumoto discloses an endoscope apparatus comprising: 
a tubular insertion portion (insertion portion 200, Fig.1) having a longitudinal axis including an end portion (distal end 230, Fig.1), 
wherein the end portion has a cylindrical shape (shown in Fig.8a,8b) having a surrounding side surface (side surface 232) that extends along the longitudinal axis (best shown in Fig.7), 
wherein the end portion includes a light-emitting device (710,721B,722B, Figs.8a,8b) and an optical device (objective 620,imaging element 610, best shown in Fig.3), 
wherein the optical device is placed on an end surface of the end portion (Figs.3,8a,8b), 

wherein the light-emitting device is positioned planar with respect to the longitudinal axis along the surrounding side surface of the end portion (as shown in Figs.8a,8b, light emitting device 721B,722B are located along the surrounding side surface 232 and positioned planar to the longitudinal axis, best shown by the analogous arrangement of light emitting elements 712 and 762 in Fig.7 (see annotated figure below)), and

    PNG
    media_image1.png
    223
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    248
    288
    media_image2.png
    Greyscale

wherein the surrounding side surface has a plurality of light-emitting regions with the light- emitting device (region of 232 that includes light emitting devices 721B, 722B) and a plurality of non-light-emitting regions (see annotated figure above) both positioned along an extending direction of the tubular insertion portion on an outer surface of the end portion.
As to claim 3, the optical device is an image sensor or an optical fiber (image sensor,[0046]).
As to claim 4, an outer substrate of the light-emitting device has a light-transmitting property (the light emitting device is formed with an outer substrate 716 of a light transmitting property, Fig.6, [0072])

	As to claim 7, Tarumoto further discloses a reflection member reflecting light (the cathode 718 of the light emitting element, Fig.6, can be an made of Ag, Cu, or Al, [0074], which forms a reflective layer).
	As to claim 8, the light-emitting device is positioned to cover part of the end surface of the end portion (light emitting device 710 covers part of the end surface 231, Fig.8a,8b).
	As to claim 9, Tarumoto discloses an endoscope apparatus comprising: 
a tubular insertion portion (insertion portion 200, Fig.1) having a longitudinal axis including an end portion (distal end 230, Fig.1), 
wherein the end portion has a cylindrical shape (shown in Fig.8a,8b) having a surrounding side surface (side surface 232) that extends along the longitudinal axis (best shown in Fig.7), 
wherein the end portion includes a light-emitting device (710,721B,722B, Figs.8a,8b) and an optical device (objective 620,imaging element 610, best shown in Fig.3), 
wherein the optical device is placed on an end surface of the end portion (Figs.3,8a,8b), 
wherein the light-emitting device is a surface light-emitting device (EL surface light source, [0013]), 
wherein the light-emitting device is positioned along with the surrounding side surface of the end portion (721B,722B positioned on side surface 232),
wherein the surrounding side surface has a plurality of light-emitting regions with the light- emitting device (regions that include 721B,722B) and a plurality of non-light-emitting regions (see annotated figure above with respect to claim 1), and 

	As to claim 10, the optical device is an image sensor or an optical fiber (image sensor, [0046]).
As to claim 11, an outer substrate of the light-emitting device has a light-transmitting property (the light emitting device is formed with an outer substrate 716 of a light transmitting property, Fig.6, [0072]).
	As to claim 13, the light-emitting device comprises an organic electroluminescence element (organic EL element, [0047]).
As to claim 14, further comprising a reflection member reflecting light (the cathode 718 of the light emitting element, Fig.6, can be an made of Ag, Cu, or Al, [0074], which forms a reflective layer).
As to claim 15, the light-emitting device comprises a flexible substrate (the EL element is flexible, [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarumoto (JP 2010-29292, citations appearing below from translation provided with this action) in view of Kubota et al. (US 2006/0170328, hereinafter “Kubota”).
Tarumoto discloses the device as set forth above with respect to claims 1 and 9, and further discloses that the light-emitting device comprises a first substrate (Fig.6, either 715 or 716), a second substrate (Fig.6, 718) and a light- emitting material (EL layer 717) between the first substrate and the second substrate (Fig.6), and wherein the first substrate has a light-transmitting property ([0071]-[0072]).  Tarumoto discloses that the second substrate (cathode 718) can be made of Ag, CU, or Al but does not disclose that it has a light-transmitting property.  In the same field of endeavor, Kubota teaches that the cathode layer (33, Fig.3) can be a reflective material such as an Al layer or, alternatively, can be made of other materials (e.g. ITO,ATO,ZnO) that are transparent ([0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cathode (718) of Tarumoto of a transparent (light transmitting) material since Kubota teaches that this is a suitable alternative material to use as the cathode in an organic EL light emitting device that provides the same predicable result of emitting light for illumination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060069313 A1	Couvillon; Lucien Alfred JR. et al.
US 20050106710 A1	Friedman, Marc D. et al.
US 6122042 A	Wunderman; Irwin et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795